Citation Nr: 0110373	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Entitlement to service connection for a skin condition, 
either on a direct basis or as secondary to Agent Orange 
exposure.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
conditions (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1995 rating decision granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating.  Thereafter, a February 1998 decision by a 
local Hearing Officer assigned a 50 percent disability rating 
for the veteran's PTSD.  However, this was not a full grant 
of the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 9411.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board. 

The April 1995 rating decision also concluded that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition.  Thereafter, a February 1996 rating decision 
found that new and material evidence had been submitted, but 
the claim was denied on the merits.  However, regardless of 
the RO's conclusion that new and material evidence has been 
submitted, the Board must still address this issue.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (Board has a 
legal duty to consider the jurisdictional requirement under 
38 U.S.C. § 5108 of whether new and material evidence has 
been submitted regardless of the RO's actions); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.  

The April 1995 rating decision also denied service connection 
for a skin condition, and that denial was continued in a 
September 1997 rating decision which considered several 
claims on the basis of the veteran's allegations of exposure 
to Agent Orange.  Although the veteran had previously 
perfected his appeal as to the denial of service connection 
for a skin condition, it is noted that a notice of 
disagreement (NOD) has not been filed with respect to the 
RO's September 1997 denial of other disorders on the basis of 
exposure to Agent Orange.  Accordingly, the claim for service 
connection for any disability due to Agent Orange exposure is 
limited on appeal to the skin condition claim.  

Finally, a December 1998 rating decision denied the veteran's 
claim for TDIU.  In June 1999, the Board remanded this case 
for the purpose of providing the veteran a personal hearing.  
In May 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  At the hearing, the veteran 
submitted additional evidence.  As he has waived the RO's 
consideration of this evidence, the case need not be remanded 
to the RO for consideration and the issuance of a 
supplemental statement of the case with respect to the 
submission of this evidence.  38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
mood disturbances such as depression, anxiety, irritability, 
and agitation; recurrent flashbacks, nightmares, and 
intrusive thoughts; chronic sleep disturbances; decreased 
energy; crying spells; marked anhedonia; daily suicidal 
ideations; difficulty controlling anger and dealing with 
stress; difficulty with social interaction; and social 
isolation, all resulting in serious social and occupational 
impairment.

2.  In May 1990, the Board denied, on the merits, the 
veteran's claim for service connection for a back condition.  
Reconsideration of that decision was denied in October 1990.

3.  Some of the evidence received since 1990 in support of 
the veteran's attempt to reopen his claim for service 
connection for a back condition is new and material. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent initial disability rating 
for PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2000).

2.  The May 1990 Board decision denying service connection 
for a back condition is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West Supp. 2000).

3.  New and material evidence has been received, and the 
veteran's claim for service connection for a back condition 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

4.  There is no legal basis to assign a total disability 
rating based on individual unemployability.  38 C.F.R. 
§§ 3.341(a) and 4.16(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Higher rating for PTSD

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the 
medical evidence is not adequate for rating purposes, an 
examination will be authorized.  38 C.F.R. § 3.326(a).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1995 and 1997.  There is no indication that 
private psychiatric treatment records exist that the RO 
failed to obtain.  It appears that the veteran is receiving 
continuing VA treatment, and he is also receiving Social 
Security benefits, although it is not known whether this is 
based on his PTSD.  Ordinarily, VA would obtain these 
records.  See, e.g.,  Bell v. Derwinski, 2 Vet. App. 611 
(1992); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  However, 
in the circumstances of this claim, it is not necessary to 
remand this case to obtain additional VA or Social Security 
records.  The objective findings reported in the VA 
examination reports from 1995 and 1997, in conjunction with 
the VA outpatient records for treatment between 1994 and 
2000, provide sufficient evidence to rate the service-
connected disability fairly.  The VA examination reports 
provide information as to the veteran's complaints and 
disability resulting from his PTSD.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  In this case, there is enough evidence to render a 
favorable decision.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist.

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO considered all the evidence of 
record in assigning the original disability rating for this 
condition.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  The RO did consider the new regulations in 
the March 1998 supplemental statement of the case. 

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 50 
percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [and due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The term considerable, the criterion for a 50 
percent evaluation, was to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. Op. No. 9-
93).  The Board is bound by this interpretation of the term 
"considerable."  38 U.S.C.A. § 7104(c).

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent disability rating 
could be assigned (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the three criteria for a 100 percent disability 
rating was an independent basis for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders and provides more 
objective criteria for assigning a disability evaluation.  
Although not intended to liberalize rating criteria, the 
amended formula for rating mental disorders may be more 
beneficial to a claimant if the medical evidence associated 
with the claims file indicates symptoms which qualified the 
claimant for a higher disability evaluation than that 
assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating is 
provided for:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2000).

The medical evidence shows assignment of GAF scores of 40-45.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  DSM-IV at 44-47 (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has reviewed all the evidence of record.  The 
criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, but 
this is clearly not the veteran's situation.  Under the 
regulations in effect prior to November 1996, the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's PTSD under 
Diagnostic Code 9411 were met.  Therefore, any reasonable 
doubt regarding the level of his disability has been resolved 
in his favor in accordance with 38 C.F.R. § 4.3.

The medical evidence showed that the veteran experiences a 
rather high level of social isolation.  He usually remains in 
his home, generally locked in one room.  He has only one 
friend, with whom he has very little contact, and has no 
contact with anyone outside of his immediate family.  He 
avoids interaction with others.  He participates in no 
extracurricular activities and has marked anhedonia.  His 
other complaints include anxiety, depression, intrusive 
thoughts, flashbacks, problems sleeping, crying spells, 
nightmares, and daily suicidal ideations.  He also 
experiences episodes of anger that sometimes culminate in 
violence towards others.  He has marked difficulty coping 
with stress and anger.

In addition to the above symptomatology consistent with a 
severe mental disorder, there is also evidence showing that 
the veteran is demonstrably unable to retain employment.  He 
has not worked for many years.  It appears that the only 
employment he has held since his separation from service has 
consisted of short-term work in shipyards or in the fishing 
industry.  In April 2000, the VA physician that has treated 
the veteran for five years stated that the veteran was unable 
to do any gainful employment due to his PTSD.  Although the 
veteran has other medical conditions that are equally serious 
and severe, it is clear that his psychiatric symptoms alone 
most likely prohibit him from working.  Further, his PTSD 
symptoms are of such severity that even if he were to obtain 
employment, he most likely would be unable to retain it due 
to these symptoms.  The Board also finds it to be highly 
probative that the veteran's treating physician has rendered 
an opinion that the veteran is unable to work because of the 
severity of his PTSD symptoms.  There is absolutely no 
evidence of record contradicting this opinion.  The GAF 
scores of 40-45 are indicative of, at a minimum, severe 
occupational impairment.

The Board notes that the veteran has been diagnosed with 
other psychiatric disorders, such as major depression.  It is 
certainly possible that his other psychiatric disorders 
and/or possible alcohol dependence may adversely affect his 
social and occupational functioning.  However, this does not 
change the conclusion that the veteran is unemployable due to 
his PTSD symptoms alone, as indicated by several medical 
professionals.  Accordingly, resolving any reasonable doubt 
in the veteran's favor, the Board finds that he has met the 
requirements for a 100 percent schedular rating for the 
entire initial rating period.  Therefore, the Board concludes 
that an increased disability rating to 100 percent is 
warranted for the veteran's service-connected PTSD under the 
old rating criteria. 

Having concluded that the veteran is entitled to a 100 
percent rating under the old rating criteria, there is no 
need to address his entitlement to a higher initial rating 
under the new criteria as the old criteria are clearly 
beneficial to him.  Further, although this is a Fenderson 
situation and the veteran could, therefore, be assigned 
staged ratings for his PTSD, that does not seem to be 
appropriate in this case.  The medical evidence from 1995 to 
2000 shows a fairly consistent level of the severity of his 
PTSD, and consequently a 100 percent rating is warranted from 
the August 5, 1994, date of claim.

B.  Back condition

A May 1990 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a back condition, and then denied that 
claim on the merits.  It was determined that:  (1) the 
veteran did not have a chronic back disorder during service; 
and (2) a chronic back disorder was not shown until more than 
two years after the veteran's separation from service.  In 
October 1990, the Board denied the veteran's motion for 
reconsideration, stating that the veteran's spondylolisthesis 
was a congenital condition that was not aggravated by his 
military service.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  
A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a); 
38 C.F.R. § 20.1100.  Since reconsideration has not been 
ordered in this case, the May 1990 Board decision is final.

In 1994, the veteran again filed a claim for service 
connection for a back disorder.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

The evidence received subsequent to May 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

To the extent that the veteran contends that he has a back 
disorder as a result of his military service, to include the 
contention that it is related to injuries incurred during a 
mine explosion/tank accident, this evidence is not new.  
Prior to 1990, he had made detailed statements concerning 
such allegations.  He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the May 1990 
Board decision and is not new for purposes of reopening a 
claim.

Some of the additional medical evidence submitted by the 
veteran is either duplicative or cumulative of evidence 
associated with the claims file in May 1990.  The VA records 
regarding hospitalization in 1988 were associated with the 
claims file in 1990, as were several statements and records 
from Donald Murdoch, M.D.  Moreover, to the extent that the 
additional medical evidence shows diagnosis of 
spondylolisthesis, such facts are cumulative since that same 
diagnosis was of record in 1990.

The rest of the evidence received since May 1990 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Board concludes that the veteran has submitted material 
evidence.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The totality 
of the evidence shows treatment for low back pain during 
service, as well as diagnosis of a chronic back disorder 
shortly after service, and continued treatment for the same 
condition.  Moreover, the new evidence contains additional 
service medical records not previously obtained by the RO, as 
well as a lay statement from a fellow servicemember of the 
veteran's corroborating his account of the in-service back 
injury.  The additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

The medical evidence shows that the veteran was diagnosed 
with spondylolisthesis of L5-S1 shortly after service, and he 
currently has the same condition.  The service medical 
records clearly show treatment for complaints of low back 
pain, although a more definitive diagnosis was not provided.  
The veteran alleges that he injured his back in a tank 
explosion.  His service medical records do document that the 
explosion incurred, but not that his injuries included his 
back.  He has submitted a lay statement corroborating his 
account of injuring his back in that tank explosion.

Medical professionals have stated that the veteran's back 
disorder is due to injuries received during service.  See 
records from John Yager, M.D. (veteran has "back pain . . . 
[which] occurred from an explosion in Viet Nam"); Joseph 
Ray, M.D. (veteran's "medical problems . . . the results of 
the tank explosion he had in Vietnam in 1967-68"); and 
numerous opinions from Dr. Murdoch. 

However, further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103, 5106, and 5107, before a final decision may be made 
on the back condition claim as the record does not contain 
sufficient evidence to decide this claim fairly.  Therefore, 
the claim is REMANDED for the development discussed below. 

C.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

On September 30, 1998, the RO received the veteran's claim 
for TDIU.  As discussed above, the Board is determining as 
part of this decision that the veteran's service-connected 
PTSD warrants the assignment of an initial 100 percent 
schedular evaluation, effective from date of claim in August 
1994.  As to the claim for a total rating based on TDIU, it 
is observed that even if the veteran were to be granted TDIU, 
the earliest possible effective date would be the year prior 
to receipt of his claim, which would be September 1997.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Because 
this date is after the grant of a total schedular rating for 
PTSD in August 1994, there would be no period of time for 
which the veteran was not already receiving a 100 percent 
schedular rating that he also could be eligible for an award 
of TDIU.  

Accordingly, there is no legal basis here to award the 
veteran a total disability evaluation based on individual 
unemployability as such a rating requires that the schedular 
rating be less than total.  Consequently, because the facts 
are not in dispute, and application of the law to the facts 
is dispositive, the veteran's claim for TDIU must be 
dismissed as moot due to the grant of a total schedular 
rating for PTSD.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted effective from the date of claim, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

As new and material evidence has been received to reopen the 
veteran's claim for service connection for a back condition, 
the claim is reopened, and, to that extent only, the appeal 
is granted.

There being no legal entitlement, the claim for a total 
disability rating based on individual unemployability is 
dismissed as moot.



REMAND

A.  Back condition

The veteran reports that he injured his back during service 
when the tank in which he was riding hit a mine.  The 
notation accompanying a finding of a scalp laceration on his 
separation examination indicates that the laceration was 
incurred due to hitting a mine.  A copy of a November 1967 
Western Union telegram also indicates that the veteran was 
injured, but not seriously wounded.  Although the veteran 
reports having received treatment for wounds sustained to his 
head, face, back, and legs as a result of the tank explosion, 
copies of these service medical records have not been 
obtained (assuming they exist).  Accordingly, on remand, the 
RO must make an additional request for any of the veteran's 
remaining service medical records that have not been 
forwarded by the National Personnel Records Center (NPRC), to 
include reported treatment received by the veteran (1) in 
approximately November 1967 at the BN (Div.) 4th Medical 18th 
Surgical Hospital (MASH), 71st Evac.; and (2) on 
approximately March 17, 1968, at the Co D., 4th Medical BN, 
3rd Bde.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(3) provides:  "Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.")

A review of the record reveals that the veteran apparently 
has received extensive inpatient and outpatient treatment for 
his back condition since his discharge from the service.  
Many private medical records were submitted by the veteran in 
connection with his claim to reopen.  It also appears that 
additional relevant evidence exists.  The veteran has 
repeatedly referenced receiving treatment for his back at 
various VA Medical Centers (VAMC's) since his separation from 
service, including at the Biloxi, Mississippi, VAMC; Temple, 
Texas, VAMC; Mobile, Alabama, VAMC; Montgomery, Alabama, 
VAMC; and Gulfport, Mississippi, VAMC.  Very few of these VA 
treatment records have been obtained and associated with the 
veteran's claims, even though VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and must be considered in deciding a 
veteran's claim for VA benefits.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2097-98 (Nov. 9, 2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(2)).  Therefore, on remand, the RO must ensure 
that all VA records for treatment provided to the veteran 
from 1968 to the present have been obtained.

A review of medical records submitted from Dr. Joseph B. Ray 
reveals references made to treatment also being provided to 
the veteran by Dr. James West, Dr. Joseph Legg, and 
Providence Hospital.  None of these records have been 
obtained.  Since Dr. Ray has conducted additional back 
surgeries in recent years, those records also should be 
obtained.  Although the veteran himself has submitted many 
letters and documents from Dr. Donald J. Murdoch, the RO has 
never requested the veteran's complete file from that 
physician, and it is possible additional relevant records 
exist.  Accordingly, the RO should obtain records from all of 
these individuals and/or facilities on remand.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2097 (Nov. 9, 2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(1)).

Additionally, the veteran has indicated that he was treated 
for his back disorder by a chiropractor in May 1968 and that 
he underwent a physical examination, including x-rays, in 
January 1969 in conjunction with employment at a shipyard 
(possibly the Alabama Dry Docks and Shipbuilders, Mobile, 
Alabama).  The veteran also has stated that he has in his 
possession actual x-rays taken in May 1968 by the 
chiropractor and/or in January 1969 during the employment 
physical.  If such records exist, they would be dated within 
the first post-service year and would therefore be 
particularly relevant to the veteran's claim.  Therefore, on 
remand, the RO should contact the veteran to obtain 
additional information regarding this treatment so that an 
attempt may be made to obtain the treatment records, and to 
request that he submit the x-ray records in his possession.  

The evidence indicates that the veteran is receiving Social 
Security disability benefits, allegedly due to his back 
disorder.  The RO should request on remand all medical and 
adjudication records relating to the award to the veteran of 
Social Security disability benefits.  38 U.S.C.A. § 5106; see 
also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, 2097-98 (Nov. 9, 2000) (to be 
codified at 38 U.S.C. § 5103A(c)(3)); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

Finally, a remand is required for purposes of conducting a VA 
compensation and pension examination.  Although opinions have 
been submitted from some physicians which indicate that the 
veteran's back disorder is related to in-service trauma that 
he experienced, there is no indication that these opinions 
were based upon review of all the pertinent medical evidence 
of record.  Accordingly, a remand is required for purposes of 
conducting an orthopedic examination of the veteran's back, 
which includes a request for a medical opinion on the 
etiology of this condition and whether it is related to 
service based on a review of the veteran's entire claims 
folder, including his service medical records.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2098 (Nov. 9, 2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

B.  Skin condition

In regard to the claim for service connection for a skin 
condition, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that the RO most recently denied the appellant's 
claim for entitlement to service connection for a skin 
condition on the basis that the claim was not well-grounded.  
Accordingly, a remand is required in order to readjudicate 
this claim under the new law.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991) (when a law or regulation 
changes after a claim has been submitted, but before the 
administrative or judicial appeal process has been concluded, 
the law which is most favorable to the claimant must be 
applied).  

Furthermore, even without the recent change in the law, a 
remand of the skin condition claim would be required.  During 
a June 1997 hearing held at the RO before a hearing officer, 
the veteran testified that he was treated for his skin 
condition within a year of his separation from service.  
During a July 1997 VA examination the veteran also reported 
that he has received treatment from several dermatologists 
over the years for this condition.  At the May 2000 Travel 
Board hearing, the veteran stated that he is currently being 
treated for his skin condition by Dr. Zeman.  On remand, the 
RO should contact the veteran and ask that he submit the 
names and addresses of any individuals and/or facilities from 
whom or at which he has received treatment for his skin 
condition since separation from service so that the RO may 
attempt to the treatment records.  

Accordingly, these claims are REMANDED for the following:

1.  An additional request should be made 
for any of the veteran's remaining 
service medical records that have not 
been previously forwarded by the National 
Personnel Records Center (NPRC), to 
include reported treatment received by 
the veteran following a tank explosion 
due to hitting a land mine (1) in 
approximately November 1967 at the BN 
(Div.) 4th Medical 18th Surgical Hospital 
(MASH), 71st Evac.; and (2) on 
approximately March 17, 1968, at the Co 
D., 4th Medical BN, 3rd Bde.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, 2097 
(Nov. 9, 2000) (new section 5103A(b)(3) 
provides:  "Whenever the Secretary 
attempts to obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the efforts 
to obtain those records shall continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.")

2.  Obtain and associate with the claims 
file all of the veteran's hospitalization 
and treatment records from the VA Medical 
Centers in Biloxi, Mississippi, Temple, 
Texas, Mobile, Alabama, Montgomery, 
Alabama, and Gulfport, Mississippi, for 
all treatment provided from 1968 to the 
present.

3.  The RO should make new and/or 
additional requests for the records of 
private medical treatment received by the 
veteran from (a) Dr. Joseph B. Ray for 
all treatment provided from 1995 to the 
present; (b) Dr. James West; (c) Dr. 
Joseph Legg; (d) Dr. Donald J. Murdoch; 
(e) Providence Hospital; and (f) Dr. 
Zeman (see May 2000 Travel Board hearing 
reference to treatment being provided for 
a skin condition).  Any necessary 
authorizations for release of information 
should be obtained from the veteran for 
purposes of obtaining these records.  On 
requesting records from the private 
physicians and facility, the RO should 
specify that actual treatment records, as 
opposed to summaries, are preferred if 
available.  

4.  The RO also should contact the 
veteran and request that he provide the 
name and address of (a) the chiropractor 
who treated him in May 1968 for a back 
disorder; (b) the employer for whom he 
underwent a physical examination, 
including x-rays, in January 1969 in 
conjunction with employment at a shipyard 
(possibly the Alabama Dry Docks and 
Shipbuilders, Mobile, Alabama); (c) any 
other individual or facility from whom or 
at which he has received treatment for 
his claimed back condition since 
separation from service, or who rejected 
his application for employment due to a 
back problem; and (d) any other 
individual or facility from whom or at 
which he has received treatment for his 
claimed skin condition since separation 
from service, including specifically the 
individual or facility where he 
reportedly received treatment within the 
first year of separation from service for 
this condition (see June 1997 RO hearing 
officer hearing).  Any necessary releases 
for the obtainment of records should be 
obtained from the veteran so that the RO 
can then make a request for the treatment 
records.  The veteran also should be 
requested to submit the x-rays reportedly 
in his possession which were taken in May 
1968 by the chiropractor and/or in 
January 1969 during the employment 
physical.

5.  The RO should obtain the veteran's 
medical and adjudication records from the 
Social Security Administration.

6.  Schedule the veteran for a VA 
orthopedic examination to evaluate his 
claimed back disorder.  The examiner 
should be provided an opportunity to 
review the claims folder (or copies of 
pertinent medical records contained 
therein), and it should be indicated in 
the examination report that either the 
claims folder or pertinent medical 
records were reviewed.  All tests or 
studies deemed necessary by the examiner 
to determine the nature and etiology of 
the veteran's current back condition 
should be conducted.  As part of the 
examination report, the examiner is 
requested to provide an opinion on the 
nature and etiology of any current back 
condition and whether it is at least as 
likely as not related to the veteran's 
period of service.  The examiner should 
expressly address and comment upon the 
February 1997 medical opinion submitted 
Dr. Ray, and the May 1988 and November 
1988 medical opinions submitted from Dr. 
Murdoch, regarding the etiology of the 
veteran's back disorder.  

7.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  If the examination report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  The RO also 
should specifically address whether a VA 
medical examination should be provided or 
a medical opinion obtained with respect 
to the claimed skin condition.  

9.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a back disorder and a skin disorder.  
With respect to the skin claim, the RO 
should consider all of the veteran's 
contentions (i.e., that a preexisting 
skin disorder was aggravated by service 
and/or that a skin disorder was incurred 
as a result of exposure to Agent Orange 
during service).  In adjudicating the 
claims, the RO should take into 
consideration with heightened mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  In 
adjudicating the claim for service 
connection for a back condition, the RO 
also should taken into consideration the 
presumptions afforded to combat veterans 
under 38 U.S.C. § 1154(b) and 38 C.F.R. 
§ 3.304(d), as he reports that he injured 
his back when the tank in which he was 
riding hit a mine (see finding of scalp 
laceration on separation examination 
which indicates that the laceration was 
incurred due to hitting a mine; and copy 
of a November 1967 Western Union telegram 
which indicates that the veteran was 
injured, but not seriously wounded).  

10.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals



 


